UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT ()F OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. l:l7-cv-124
Plaintiff, Barrett, J .
Litkovitz, M.J_
vs.
SHANNON BEAR, et al., ORDER AND REPORT AND
Defendants. RECOMMENDATION

Plaintiff, an inmate at the Southern Ohio Correctional Facility (“SOCF”), brings this
prisoner civil rights action under 42 U.S-C. § 1983 alleging that defendant Bear used excessive
force against him and defendants Bear, Keating, Andre, Hart, and Reiter were deliberately
indifferent to his medical needs. (Doc. 5). This matter is before the Court on plaintiffs motion
for summary judgment (Doc. 35), defendants’ motion for summary judgment and response in
opposition to plaintiffs motion for summary judgment (Docs. 40, 42), and plaintiffs response in
opposition to defendants’ motion for summary judgment (Doc. 46). This matter is also before
the Court on plaintiffs motion for leave to amend or supplement his complaint (Doc. 31).

I. Procedural Background

Plaintiff filed his complaint in this matter on April 20, 2017, and this Court subsequently
conducted a sua sponte review of the complaint (Docs. 5, 6). This Court concluded by Report
and Recommendation that plaintiff could proceed With his Eighth Amendment claims against
defendants Bear, Keating, Andre, Hart, and Reiter based on his allegation that defendant Bear
used excessive force against him and these defendants were deliberately indifferent to his
medical needs. (Doc. 6 at 3-4). The Court dismissed plaintiffs claims against defendants in

their official capacities for monetary damages (Id. at 4). The Court also dismissed plaintiff s

Fourteenth Amendment claims against defendants Sammons, Felts, Green, and Mohr, and
plaintiffs claim against defendant Bear for allegedly writing a false conduct report The District
Judge adopted the Report and Recommendation on May 22, 201 7. (Doc. 9). On March 22,
2018, the District Judge denied plaintiffs motion for relief from judgment (Doc. 29).
Defendants filed a motion to dismiss on May 26, 2017. (Doc. 12). On November 7, 2017, the
undersigned denied defendants’ motion to dismiss plaintiffs Eighth Amendment claims for
excessive force and deliberate indifference to medical needs. (Doc. 25). The District Judge
adopted the Report and Recommendation on December 4, 2017. (Doc. 28).

II. Motion for Leave Amend or Supplement Complaint (Doc. 31)

Plaintiff moves to amend his complaint to add penalty of perjury language pursuant to 28
U.S.C. § 1746. (Doc. 31 at 2).

The Federal Rules provide that the Court “should freely give leave [to amend] when
justice so requires.” Fed. R. Civ. P, l$(a). “A district court has discretion in determining
whether justice requires that [an] amendment be allowed.” Greenberg v. Li'fe ]ns. Co. of
Vi'rgi'm`a, 177 F.3d 507, 522 (6th Cir. 1999) (citing Moore v. City of Paducah, 790 F.2d 557, 559
(6th Cir. 1986)). F or good cause shown, plaintiffs motion (Doc. 31) is GRANTED.
Accordingly, plaintiffs verified amended complaint constitutes evidence in support of his own
motion for summary judgment and in opposition to defendants’ motion for summary judgment
“A verified complaint. . . satisfies the burden of the nonmovant to respond” to a motion for
summary judgment unlike “mere allegations or denials” in unverified pleadings Thaddeus-
X v. Blatter, 175 F.3d 378, 385 (6th Cir. 1999) (en banc); see also El Bey v. Roop, 530 F.3d
407, 414 (6th Cir. 2008) (a “verified complaint . . . carries the same Weight as would an

affidavit for purposes of summary judgment”).

III. Facts on Summary Judgment

Plaintiff states in his verified complaint that on December 16, 2015 at 2:50 P.M.,
defendant Bear escorted him back to his cell With his feet shackled and handcuffs off. (Verified
Complaint, Doc. 5 at l). Plaintiff alleges that defendant Bear sprayed him at close range in the
face with a fogger can of pepper spray. (Id.). Plaintiff then stuck his arms out from the bars so
the cameras “could see that [he] wasnt [sic] doing anything wrong.” (Id.). Plaintiff alleges that
he Was escorted to the segregation unit in handcuffs where defendants Bear, Keating, and Andre
denied him decontamination and defendants Hart, Bear, Keating, Andre, and Reiter denied him
medical attention (Id.). Plaintiff alleges that he had trouble breathing and defendants placed
him in a cell that contained no water and a “piece of a [sic] inside of a mat.” (Id. at 2). Plaintiff
further alleges that defendants left him in handcuffs inside the cell and left him there to “suffer
the mitigating effects of the pepper spray on [his] body and uniform.” (Id). Attached to his
motion for summary judgment plaintiff has included a declaration, which generally iterates the
same facts as his verified complaint an incident report and inmate use of force statement from
December 16, 2015, defendant Bear’s answers to his first request for interrogatories and a
medical exam report from December 16, 2015. (Docs. 35-1, 35-2).

Defendants dispute plaintiffs version of events from December 16, 2015. Defendants
present evidence that on December 16, 2015, plaintiff was escorted by defendant Bear to the
Sergeant’s office to have a ticket heard. (Use of Force Report, Doc. 40-1 at l). Plaintiff refused
to enter the Sergeant’s office and stated to defendant Bear, “Fuck you bitch, l just Wanted the
walk!” (Id.; Bear Declaration, Doc. 40-3 at 1[ ll). Defendant Bear informed plaintiff that he
would receive a ticket for lying and disrespect (Use of Force Report, Doc. 40-1 at l-2; Bear

Declaration, Doc. 40-3 at 1l l2). Plaintiff became verbally aggressive and threatened to “beat

[defendant Bear’s] ass.” (Id.). Once back at plaintiffs cell, defendant Bear ordered plaintiff to
back up to the cell bars due to his aggressive behavior so that his handcuffs could be removed.
(Use of Force Report, Doc. 40-1 at 1-2, Bear Declaration, Doc. 40-3 at 11 13). As defendant Bear
removed one of plaintiffs handcuffs, plaintiff turned aggressively towards defendant Bear and
made a hocking sound and attempted to spit on him. (Use of Force Report, Doc. 40-1 at 1-2;
Bear Declaration, Doc. 40-3 at 11 14). Defendants have submitted video footage of the December
16, 2015 incident, which portrays defendant Bear escorting plaintiff back to his cell and shows
that plaintiff also attempted to grab defendant Bear’s left hand. (Doc. 45). Defendant Bear
reacted by stepping back and deploying one burst of OC spray to plaintiffs face. (Use of Force
Report, Doc. 40-1 at 1-2; Bear Declaration, Doc. 40-3 at 11 14; Video Footage, Doc. 45 at
14:45:28).

Plaintiff was escorted to the J 2 unit and placed in security control. (Use of Force Report,
Doc. 40-1 at 1-2). Ten minutes after being pepper sprayed, plaintiff Was offered
decontamination. (Use of Force Report, Doc. 40~1 at 10, 12). Defendants Bear, Keating, and
Andre have never failed to offer decontamination to an inmate after being OC sprayed. (Bear
Declaration, Doc. 40-3 at 11 18; Andre Declaration, Doc. 40-4 at 11 8; Keating Declaration, Doc.
40-5 ar 11 9).

The same day at 3105 P.M., plaintiff was evaluated by medical staff. (Use of Force
Report, Doc. 40-1 at 3; Medical Exam Report, Doc. 40-1 at 20). Nurse Reiter and Nurse Hart
arrived at plaintiffs cell front fifteen minutes after he had been sprayed. (Ia’.; Reiter Declaration,
Doc. 40-7 at 1111 3, 8; Hart Declaration, Doc. 40-6 at 1111 3, 8). An objective evaluation by Nurse
Reiter and Nurse Hart revealed that plaintiffs respirations were even and unlabored and he had

no acute distress or injuries (Reiter Declaration, Doc. 40-7 at 1111 8, 10; Hart Declaration, Doc.

40-6 at 1111 8, 1 1). Plaintiff did not appear to have any trouble breathing and did not relay to
either nurse that he was having difficulty breathing (Reiter Declaration, Doc. 40-7 at 11 8; Hart
Declaration, Doc. 40-6 at 11 8). Nurses Reiter and Hart observed no visible irritation from the
exposure to OC spray. (Reiter Declaration, Doc. 40-7 at 11 10; Hart Declaration, Doc. 40-6 at 11
ll). Plaintiff refused to have his vital signs taken, including temperature, blood pressure, pulse,
and oxygen saturation (Medical Exam Report, Doc. 40-1 at 20; Reiter Declaration, Doc. 40-7 at
11 12; Hart Declaration, Doc. 40~6 at 11 13). Plaintiff was advised to flush with water any areas
that came into contact With OC spray if irritation occurred, and to report any changes to the
medical staff. (Medical Exam Report, Doc. 40-1 at 20). Inmates are not placed in cells without
running water; therefore, plaintiff could have further flushed any areas that caused him continued
irritation. (Bear Declaration, Doc. 40-3 at 11 20; Andre Declaration, Doc. 40-4 at 11 10; Keating
Declaration, Doc. 40-5 at 11 11; Hart Declaration, Doc. 40-6 at 11 15). Attached to their motion
for summary judgment, defendants have included incident reports, medical exam reports, and
documents from the use of force investigation (Doc. 40-1), grievance documents (Doc. 40-2),
declarations from defendants Bear, Andre, Keating, Hart, and Reiter (Docs. 40-3, 40-4, 40-5, 40-
6, 40-7), and a declaration from Williarn Cool, Deputy Warden of Operations, verifying the
authenticity of the records (Doc. 40~8).
IV. Summary Judgment Standard

A motion for summary judgment should be granted if the evidence submitted to the Court
demonstrates that there is no genuine issue as to any material fact, and that the movant is entitled
to judginth as a matter of law. Fed. R. Civ. P. 56(c). See Ce[orex Corp. v. Catrett, 477 U.S.
317, 322 (1986); Anderson v. Li'berty Lobby, Inc., 477 U.S. 242, 247 (1986). A grant of

summary judgment is proper if “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law.” Satteijz`eld v.
Tennessee, 295 F.3d 611, 615 (6th Cir. 2002). The Court must evaluate the evidence, and all
inferences drawn therefrom, in the light most favorable to the non-moving party. Satierjfi`eld, 295
F.3d at 615; Matsushi'ta Elec. ]ndus. Co., Ltd. v_ Zem`th Radi`o, 475 U.S. 574, 587 (1986); Li`ttle
Caesar Enters., Inc. v. OPPC, LLC, 219 F.3d 547, 551 (6th Cir. 2000).

The trial judge’s function is not to weigh the evidence and determine the truth of the
matter, but to determine whether there is a genuine factual issue for trial. Anderson, 477 U.S. at
249. The trial court need not search the entire record for material issues of fact, Srreer v. .].C.
Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989), but must determine “whether the
evidence presents a sufficient disagreement to require submission to a jury or whether it is so
one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251 -52.
“Where the record taken as a whole could not lead a rational trier of fact to find for the non-
moving party, there is no ‘ genuine issue for trial.”’ Marsushi'ta, 475 U.S. at 587. “When
opposing parties tell two different stories, one of which is blatantly contradicted by the record, so
that no reasonable jury could believe it, a court should not adopt that version of the facts for
purposes of ruling on a motion for summary judgment.” Scott v, Harri's, 550 U.S. 372, 380
(2007). However, “[fjacts that are not blatantly contradicted by [the evidence] remain entitled to
an interpretation most favorable to the non-moving party.” Coble v. Ci'ly of Whi`te House, Tenn.,
634 F.3d 865, 870 (6th Cir. 2011). “Iri response to a properly supported summary judgment
motion, the non-moving party ‘is required to present some significant probative evidence which

makes it necessary to resolve the parties’ differing versions of the dispute at trial.” Maston v.

Montgomery Cty. Jai'l' Med. SraffPers., 832 F. Supp.2d 846, 849 (S.D. Ohio 201 1) (quoting Si`xly
Ii»y St. Corp. v. Alexander, 822 F.2d 1432, 1435 (6th Cir. 1987)).

Because plaintiff is a pro se litigant his filings are liberally construed Spoi‘rs v. Uni`ted
States, 429 F.3d 248, 250 (6th Cir. 2005) (citing Hai`nes v. Kerner, 404 U.S. 519, 520 (1972)
(stating that the Court holds pleadings of pro se litigants to less stringent standards than formal
pleadings drafted by lawyers)); Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999) (pro se
plaintiffs enjoy the benefit of a liberal construction of their pleadings and filings), However, a
party’s status as a pro se litigant does not alter his duty to support his factual assertions with
admissible evidence Maston, 832 F. Supp.2d at 851-52 (citing I/'iergutz v. Lucem‘ Techs., ]nc.,
375 F. App’x 482, 485 (6th Cir. 2010)). When opposing a motion for summary judgment a pro
se party cannot rely on allegations or denials in unsworn filings Ia’. (citing Vz'ergutz, 375 F.
App’x at 485).

V. Exhaustion of Administrative Remedies against defendants Hart and Reiter

Defendants argue that plaintiff has failed to exhaust his administrative remedies against
Nurses Hart and Reiter. (Doc. 40 at 29-30). Defendants argue that plaintiff did not mention
either nurse or details about their alleged Wrongdoing in his informal complaint about the
incident (Id. at 30) (citing Doc. 40-2 at 5).

In response, plaintiff states that he named Nurse Hart and Nurse Reiter in his informal
complaint but listed Nurse Reiter as “Nurse Jane Doe” because he did not know her identity at
the time he filed the informal complaint. (Doc. 46 at 7) (Plaintiff Exhibit F, Doc. 46 at 16).

Exhaustion of administrative remedies “is mandatory under the [Prison Litigation Refoim
Act (“PLRA”)] and . . . unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S.

199, 21 l (2007) (citing Porter v. Nuss[e, 534 U.S. 516, 524 (2002)). “[A] prisoner confined in

any jail, prison, or other correctional facility” is barred from filing a lawsuit alleging
constitutional violations under 42 U.S.C. § 1983 “or any other Federal law . . . until such
administrative remedies as are available are exhausted.” 42 U.S.C. § l997e(a). “['l`]he PLRA’s
exhaustion requirement applies to all inmate suits about prison life, whether they involve general
circumstances or particular episodes and whether they allege excessive force or some other
wrong.” Porter, 534 U.S. at 532.

“A prisoner’s failure to exhaust his intra-prison administrative remedies prior to filing
suit ‘is an affirmative defense under the PLRA.”’ Surles v. Andison, 678 F.3d 452, 455 (6th Cir.
2012) (quoting Jones, 549 U.S. at 216). “[T]he failure to exhaust ‘must be established by the
defendants.”’ Id. (quoting Napier v. Laurel Cty., Ky., 636 F.3d 218, 225 (6th Cir. 2011)). Thus,
defendants bear the burden of proof on exhaustion Id. Because defendants bear the burden of
persuasion on exhaustion, their “initial summary judgement burden is ‘higher in that [they] must
show that the record contains evidence satisfying the burden of persuasion and that the evidence
is so powerful that no reasonable jury would be free to disbelieve it.”’ Id. at 455-56 (quoting
Cockrel v. Shelby Cty. Sch. Dr'sr., 270 F.3d 1036, 1056 (6th Cir. 2001) (in turn quoting 11 J ames
William Moore et al., Moore’s Federal Practice § 56.13[1], at 56-138 (3d ed. 2000))).

The PLRA exhaustion requirement means prisoners must carry out “proper exhaustion”
of a grievance Woodford v. Ngo, 548 U.S. 81, 90 (2006). “To properly exhaust a claim,
prisoners must tak[e] advantage of each step the prison holds out for resolving the claim
internally and by following the ‘critical procedural rules’ of the prison’s grievance process to
permit prison officials to review and, if necessary, correct the grievance ‘on the merits’ in the
first instance.” Reed-Bey v. Pramstaller, 603 F.3d 322, 324 (6th Cir. 2010) (quoting Woodford,

548 U.S. at 90)). “Proper exhaustion [further] demands compliance with an agency’s

deadlines . . .” Woodford, 548 U.S. at 90. Proper exhaustion serves the necessary interest of
providing “fair notice of the alleged mistreatment or misconduct that forms the basis of the
constitutional or statutory claim made against a defendant in a prisoner’s complaint.”
LaFoumain v. Mari‘in, 334 F. App’x 738, 740 (6th Cir. 2009) (citing Bell v. Konteh, 450 F.3d
651, 654 (6th Cir. 2006)).

The procedure established for resolving inmate complaints in Ohio, codified in Ohio
Admin. Code § 5120-9-31, involves a three-step process First, the inmate is required to file an
informal complaint with the direct supervisor of the staff member within fourteen days of the
event giving rise to the complaint. Ohio Admin. Code § 5120-9-31(K)(1). Second, if the inmate
is unsatisfied with the response to his informal complaint he may file a formal grievance with the
inspector of institutional services at his institution of confinement Ohio Admin. Code § 5120-9-
31(K)(2). The inspector of institutional services is required to provide a written response to the
inmate’s grievance within fourteen calendar days of receipt of the grievance Id. lf the inmate is
dissatisfied with the response, he may undertake the third step of the grievance process and file
an appeal to the office of chief inspector of the ODRC within fourteen days of the disposition of
the formal grievance Ohio Admin. Code § 5120-9-31(K)(3).

Plaintiff has presented evidence creating a genuine dispute of material fact as to whether
he exhausted his administrative remedies against Nurses Hart and Reiter. Defendants present
evidence of an informal complaint submitted by plaintiff on December 21 , 2015 and addressed to
Mr. Oppy, the Institutional Inspector that does not mention either nurse (Doc. 40-2 at 5).
However, plaintiff presents evidence of the informal complaint and resolution, dated December
21, 2015 and addressed to Nurse Administrator Mrs. Warren. (Plaintiff Exhibit F, Doc. 46 at

16). Plaintiff s informal complaint mentions Nurse Hart and Jane Doe Nurse and alleges that

these nurses failed to render medical attention after the OC spray incident on December 16,
2015 . (Id.). The evidence also shows that plaintiff filed a grievance and appeal to the Chief
Inspector alleging he was denied medical attention by Nurse Hart and lane Doe Nurse (Doc.
40-2 at 1-4). Defendants Hart and Reiter have not met their burden of proof on failure to
exhaust Therefore, defendant Hart and Reiter’s motions for summary judgment based on
plaintiffs failure to exhaust his administrative remedies should be denied.
VI. Eighth Amendment Excessive Force Claim

A. Legal Standard

A convicted prisoner’s right to be free from the use of excessive force by a prison official
is governed by the Eighth Amendment Wlii`r[ey v. Albers, 475 U.S. 312, 327 (1986). An Eighth
Amendment claim has both a subjective and an objective component Cor'dell v. McKi`nney, 759
F.3d 573, 580 (6th Cir. 2014) (citing Sanriago v. Rz'ngle, 734 F.3d 585, 590 (6th Cir. 2013)). The
“core judicial inquiry” on the subjective component is “whether force was applied iri a good-faith
effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” l/Vi`lki'ns v.
Gaddy, 559 U.S. 34, 37 (2010) (quoting Hudson v. McMilli'an, 503 U.S. l, 7 (1992)). Excessive
force claims must focus “on the nature of the force rather than the extent of the injury. . . .” Ia'. at
34. In making this inquiry, the Court must consider the need for the use of force; the relationship
between that need and the type and amount of the force used; the threat reasonably perceived by
the responsible official; and the extent of the injury inflicted See Hudson, 503 U.S. at 7;
Wlii'r!ey, 475 U.S. at 320-321. “While the extent of a prisoner’s injury may help determine the
amount of force used by the prison official, it is not dispositive of whether an Eighth
Amendment violation has occurred.” Cordell, 759 F.3d at 5 80-81 (citing Wilkr'ns, 559 U.S. at

37). The absence of a serious injury is nonetheless relevant as a factor that suggests whether the

10

use of force may “plausibly have been thought necessary” in a given situation [d. (quoting
Hudson, 503 U.S. at 7).

The objective component requires the “pain inflicted to be ‘sufficiently serious.”’
Cora’ell, 759 F.3d at 580 (quoting Willr`ams v. Curti'n, 631 F.3d 380, 383 (6th Cir. 2011)).
Analysis of this element of an Eighth Amendment claim “requires a contextual investigation one
that is responsive to contemporary standards of decency.” Id. (citations and internal quotations
omitted).

B. Resolution

Plaintiff has failed to establish a genuine issue of fact on the subjective and objective
components of his Eighth Amendment excessive use of force claim. The undisputed evidence
shows that plaintiff was yelling and aggressive as defendant Bear escorted plaintiff back to his
cell and attempted to remove plaintiffs handcuffs once they arrived at the cell door. While
plaintiff states that he was doing nothing wrong, (Doc. 46 at 2), he has presented no evidence to
dispute defendants’ evidence that he was yelling obscenities, aggressively turned towards
defendant Bear in an attempt to spit on him, and attempted to grab defendant Bear’s hand as
defendant Bear was in the process of removing plaintiffs handcuffs ln addition, the video
evidence, while it contains no audio, nonetheless corroborates defendants’ reports that plaintiff
was yelling and agitated as defendant Bear escorted him to the cell and plaintiff turned and
attempted to grab defendant Bear’s hand as he was placed back inside his cell and being
uncuffed. (Video Footage, Doc. 45 at 14:45:28-29). Plaintiffs version of events is blatantly
contradicted by the video evidence such that no reasonable jury could believe it. Scort, 550 U.S.
at 380. Further, plaintiff has presented no evidence to dispute he turned and spat at defendant

Bear while Bear was attempting to remove plaintiffs handcuffs In reaction to plaintiff turning

ll

and attempting to spit and grab defendant Bear’s hand, defendant Bear delivered a quick burst of
pepper spray into plaintiffs face to gain control over plaintiff The video shows that defendant
Bear reacted by stepping back and deploying a short burst of OC spray. (Id.). Contrary to
plaintiffs representation, a medical examination revealed that plaintiff was alert and oriented,
had even and unlabored respirations, was in no acute distress, and sustained no injuries (Doc.
40-1 at 20). The use of pepper spray by defendant Bear was in direct response to plaintiffs
threatening behavior, including yelling and noncompliance with direct orders and turning and
attempting to spit and grab defendant Bear’s hand.

This evidence, coupled with the minor nature of plaintiffs injuries, indicates the use of
force was “applied in a good-faith effort to maintain or restore discipline” and not maliciously or
sadistically to cause harm. Hudson, 503 U.S. at 6-7. Corrections officers do not violate a
prisoner’s Eighth Amendment rights when they use force “in a good-faith effort to maintain or
restore discipline.” Roberson v. Torres, 770 F.3d 398, 406 (6th Cir. 2014) (quoting Jenm`ngs v.
Mi'tche[l, 93 F. App’x 723, 725 (6th Cir. 2004)). Deploying a short burst of pepper spray in
response to an inmate who is disruptive, aggressive and spitting at corrections officers is not
disproportionate to the need to control an unruly inmate and does not satisfy the subjective
component of an Eighth Amendment claim. See Jennings, 93 F. App’x at 725 (“The videotape
squarely demonstrates that Jennings disobeyed repeated direct orders prior to the use of pepper
spray.”); Caldwell v. Moore, 968 F.2d 595, 600 (6th Cir. 1992) (collecting cases)); Thompson v.
Joseph, No. l:l2-cv-992, 2014 WL 1685918, at *7 (S.D. Ohio Apr. 29, 2014) (Report and
Recommendation) (Bowman, M..l.), adopted, 2014 WL 2172894 (S.D. Ohio May 23, 2014) (the
defendant was entitled to qualified immunity because “no reasonable officer would have

understood that it violated the Eighth Amendment to reactiver aim chemical spray at Plaintiff in

12

his cell for less than two seconds (based on the videotape record), in order to force a threatening
inmate to retreat and restore order.”)); Easley v. Li'ttle, No. 1:14-cv-89l, 2016 WL 4006676, at
*7 (S.D. Ohio 2016) (“A short burst of pepper spray is not disproportionate to the need to control
an inmate who has failed to obey an order.”).

In addition, plaintiff has failed to present evidence creating a genuine issue of fact on the
objective element of his excessive use of force claim. No reasonable jury could conclude that
the “pain inflicted” by defendant Bear was “sufficiently serious” to offend “contemporary
standards of decency.” Cordell, 759 F.3d at 585. “[W]here it is clear that some manner of threat
by [an inmate] occasioned the briefest reactive use of pepper spray by a single prison guard, with
no other force used by that guard or by anyone else, . . . the force used [i]s akin to a ‘push or
shove’ that causes ‘no discernible injury’ and that falls short of what is required to state a valid
Eighth Amendment claim.” Thompson, 2014 WL 1685918, at *10. Plaintiff has failed to
present medical evidence showing he experienced respiratory distress or that he had a medical
condition making him particularly vulnerable to the use of pepper spray, as opposed to merely
experiencing discomfort “in the ordinary fashion of persons exposed to pepper spray.” Jenni'ngs,
93 F. App’x at 724.

Accordingly, because plaintiff has failed to submit any evidence creating a genuine issue
of fact as to whether defendant Bear’s use of force was reasonable under the circumstances
summary judgment should be granted in favor of defendant Bear on plaintiffs Eighth
Amendment excessive force claim.

VII. Eighth Amendment Denial of Medical Care Claim

A. Legal Standard

13

To establish a violation of his Eighth Amendment rights resulting from a denial of
medical care, a plaintiff must show that prison officials acted with “deliberate indifference to
[his] serious medical needs.” Esrelle v. Gamble, 429 U.S. 97, 104 (1976); Brooks v. Celeste, 39
F.3d 125, 127 (6th Cir. 1994). A constitutional claim for denial of medical care has objective
and subjective components Farmer v. Brennan, 511 U.S. 825, 834 (1994); Napier v. Madi`son
Cty., 238 F.3d 739, 742 (6th Cir. 2001). The objective component requires the existence of a
“sufficiently serious” medical need. Blackmore v. Kalamazoo Couiiiy, 390 F.3d 890, 895 (6th
Cir. 2004) (quoting Farmer, 511 U.S. at 834; Esteile, 429 U.S. at 104). A medical need is
“sufficiently serious” if it either “has been diagnosed by a physician as mandating treatment” or
“is so obvious that even a lay person would easily recognize the necessity for a doctor’s
attention.” Gunther v. Casti`nera, 561 F. App’x 497, 499 (6th Cir. 2014) (quoting Harri'son v.
Ash, 539 F.3d 510, 518 (6th Cir. 2008)).

The subjective component requires an inmate to show that prison officials had “a
sufficiently culpable state of mind” in denying medical care Farmer, 511 U.S. at 834. “[T]he
official must both be aware of facts from which the inference could be drawn that a substantial
risk of serious harm exists, and he must also draw the inference.” Gunther, 561 F. App’x at 500
(quoting Harrison, 539 F.3d at 518). “Knowledge of the asserted serious needs or of
circumstances clearly indicating the existence of such needs, is essential to a finding of
deliberate indifference.” Horn v. Maa’i'son Cly. Fi`scal Court 22 F.3d 653, 660 (6th Cir. 1994).
In sum, to prove the subjective component the plaintiff must show that the official: (a)
subjectively knew of a risk to the prisoner’s health; (b) drew the inference that a substantial risk

of harm to the prisoner existed; and (c) consciously disregarded that risk. Farmer, 51 l U.S. at

837.

14

B. Resolution

Defendants move for summary judgment on plaintiffs Eighth Amendment denial of
medical care claim. (Doc. 40 at 23-27). Defendants state that plaintiff failed to state in his
complaint that he was denied medical attention by Nurse Reiter and, therefore, summary
judgment should be granted in her favor. (Id. at 24). Defendants state that the evidence
establishes that defendants Bear, Keating, and Andre offered plaintiff decontaniination after he
Was pepper sprayed, and plaintiff received medical attention from Nurses Reiter and Hart fifteen
minutes after he was pepper sprayed (Id. at 25-26).

In his motion for summary judgment and opposition to defendants’ motion for summary
judgment plaintiff maintains that he was denied contamination and medical attention after he
was pepper sprayed and that the medical examination report completed by the nurses was
fabricated (Docs. 35 at 4; 46 at 5-6).

In this case, the record demonstrates no genuine dispute of fact as to whether defendants
were deliberately indifferent to plaintiffs medical needs after the December 16, 2015 pepper
spray incident As a matter of law, plaintiffs declarations do not establish that he suffered from
a “sufficiently serious” medical need as required for an Eighth Amendment violation Plaintiff
has not shown that any medical diagnosis made him particularly vulnerable to chemical agent
exposure, nor has he established a serious medical need beyond the normal effects associated
with pepper spray exposure See McGui‘re v. Um'on Cty. Jai`l, No. 4: 13-cv-P28, 2013 WL
4520282, at *5-6 (W.D. Ky. Aug. 26, 2013) (plaintiff failed to show how complaints of eye
burning and runny nose after being pepper sprayed rose to the level of a “sufficiently serious”
medical need); Censke v. Unknown Ekdahl, No. 2:08-cv-283, 2009 WL 1393320, at *8 (W.D.

Mich. May 18, 2009) (plaintiffs complaints of “burning in his nose, lungs, eyes and skin . . . do

15

not constitute a serious medical need for purposes of the Eighth Amendment’); Reeves v. Sweet,
No. l;04-cv-605, 2005 WL 2417659, at *4 (W.D. Mich. Sept. 30, 2005) (“although [p]laintiff
complains that he had breathing difficulties [after exposure to pepper spray], he has failed to
present facts demonstrating that those difficulties Were sufficiently different in degree or type
from those experienced by others exposed to the spray, and he has asserted no adverse medical
consequences from the exposure.”).

Moreover, the evidence submitted by defendants overwhelmingly establishes that
plaintiff received medical care after the incident and were not deliberately indifferent to
plaintiffs medical needs. Plaintiff was offered decontamination ten minutes after being pepper
sprayed. (Use of Force Report, Doc. 40-] at 10, 12). Nurses Reiter and Hart arrived at
plaintiffs cell front fifteen minutes after he was sprayed and completed a medical examination at
3:05 P.M. (Medical Exam Report, Doc. 40-1 at 20; Reiter Declaration, Doc. 40-7 at 1111 3, 8; Hart
Declaration, Doc. 40-6 at 1111 3, 8). Objective physical findings during the medical examination
revealed that plaintiff was alert and oriented, his respirations were even and unlabored, plaintiff
was not in acute distress, and no injuries were observed. (Medical Exam Report, Doc. 40-1 at
20). Plaintiff did not appear to have any trouble breathing and did not relay to either nurse that
he was having difficulty breathing (Reiter Declaration, Doc. 40-7 at 11 8; Hart Declaration, Doc.
40-6 at 11 8). Nurses Reiter and Hart observed no visible irritation from the exposure to OC
spray. (Reiter Declaration, Doc. 40~7 at 11 10; Hart Declaration, Doc. 40-6 at 11 ll). Plaintiff
refused to have his vital signs taken (Medical Exarn Report, Doc. 40-] at 20; Reiter
Declaration, Doc. 40-7 at 11 12; Hart Declaration, Doc. 40-6 at 11 13). The nurses advised plaintiff
to flush areas that came into contact with the OC spray if irritation occurred and to report any

changes in his condition to the medical staff (Medical Exam Report, Doc. 40-1 at 20).

16

Plaintiff claims that he was denied contamination and medical attention and that the
medical examination report was falsified by Nurses Reiter and Hart. (Docs. 35 at 4; 46 at 5-6).
Plaintiff has failed to present evidence that these nurses falsified any medical records in
connection with the December 16, 2015 incident. Plaintiffs allegations in this regard are
speculative, which “does not create a genuine issue of fact; instead, it creates a false issue, the
demolition of Which is a primary goal of summary judgment.” Hedberg v. lndz'ana Bell Tel. Co.,
47 F.3d 928, 932 (7th Cir. 1995). Accordingly, because plaintiff has failed to establish a
“sufficiently serious” medical need and that defendants Were deliberately indifferent, summary
judgment should be granted to defendants on plaintiffs Eighth Amendment denial of medical
care claims.l

VIII. Conclusion

Based on the foregoing, it is RECOMMENDED that:
l_ Plaintiff`s motion for summary judgment (Doc. 35) be DENIED.
2. Defendants’ motion for summary judgment (Doc. 40) be GRANTIi`,l_').2

It is ORDERED that:

 

' Defendants also argue that they are entitled to qualified immunity Qualitied immunity protects government
officials performing discretionary functions “f`rom liability for civil damages insofar as their conduct does not
violate clearly established statutory or constitutional rights of which a reasonable person would have known.”
Harlow v. Fitzgerala', 457 U.S. 800, 818 (1982). The Court need not address whether defendants Bear, Keating,
Andre, Hart, and Reiter are entitled to qualified immunity because the record shows there is no genuine dispute of
material fact as to whether these defendants violated plaintiffs Eighth Amendment rights and therefore, as a matter
of law, these defendants are entitled to summary judgment

2 Defendant Bear also moves for summary judgment on plaintiffs claim that he violated plaintiffs due process
rights by making false allegations that led to plaintiff s segregation and plaintiff being housed in a behavioral
modification unit for violating prison rules. (Doc. 40 at 27-28). However, the Court previously dismissed this claim
on a sua aponte review ofplaintift"s complaint pursuant to 28 U.S.C. §§ l915(e)(2)(B) and l9l 5A(b)(l ). (See Doc.
6 at 6-7, Doc. 9).

17

1. Plaintiff’s motion to amend his complaint to add penalty of perjury language (Doc. 31) is

GRANTED.

aaa az\//SA? M/M

Karen L. Litkovitz 6
United States Magistrate Judge

 

18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JERONE MCDOUGALD, Case No: l:l7-cv-124

Plaintiff, Barrett, J .

Litkovitz, M.J.

vs.
SHANNON BEAR, et al.,

Defendants

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served With a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

19

